Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Lin Xiao (Reg. No. 72,772) on 02/08/22.

The application has been amended as follow:

CLAIMS:

Claims 1-14 have been cancelled.



Allowable Subject Matter

Claims 15, 18-20 and 22-26 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a device to-be-charged, comprising: a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging device and convert the electromagnetic signal into an output voltage and an output current to be provided to the battery; a detecting circuit, configured to detect at least one of the output voltage and the output current of the wireless receiving circuit; and a communication control circuit, configured to conduct wireless communication with the wireless charging device to provide at least one of the output voltage and the output current detected by the detecting circuit to the wireless charging device, to make the wireless charging device adjust a transmission power of a wireless transmitting circuit to meet charging requirements of the battery; a first charging channel, configured to receive the output voltage and the output current of the wireless receiving circuit, wherein the battery is charged according to the output voltage and the output current of the wireless receiving circuit through the first charging channel, wherein the first charging channel is provided with a step-down circuit, the step-down circuit is configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery; and a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive and convert the output current of the wireless receiving circuit, wherein the battery is charged according to the output current subjected to the conversion, and wherein the communication control circuit is further configured to control switching between the first charging channel and the second charging channel, together will all limitations recited in the independent claim 15, and substantially similar to independent claim 26.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 26 are allowed. 

The dependent claims 18-20 and 22-25 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 15, 18-20 and 22-26 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851